364 F.2d 905
Henry LAKAS, Appellant,v.Lawrence E. WILSON, Warden, San Quentin Prison, Appellee.
No. 20630.
United States Court of Appeals Ninth Circuit.
Aug. 4, 1966, Rehearing Denied Sept. 21, 1966.

Henry Lakas, in pro. per.
Thomas C. Lyncy, Atty. Gen., Robert R. Granucci, Paul N. Halvonik, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before BARNES, HAMLIN, and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in a state court on his plea of guilty on February 18, 1963.  He petitioned for habeas corpus on two grounds.  First, appellant alleged that statements obtained in violation of the rule established in Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964), were used against him at preliminary hearing.  The Escobedo rule is not available to appellant in view of Johnson v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966).  Second, appellant alleged that 'the public prosecutor used trickery and deception to obtain a guilty plea.'  The few facts alleged in support of this conclusory allegation indicate that the prosecuting attorney agreed to recommend a one-year sentence, but that the sentencing judge 'held that the minimum term would have to be two years in spite of the district attorney's recommendation.'  The court's rejection of the prosecutor's recommendation as to sentence is not a ground for habeas corpus relief.


2
Affirmed.